____




AFFIRMEI); Opinion issued February 27. 2013.




                                            In The
                                    Qtourt of 1ppeat
                         .jfittlj itrtct of exa at afta

                                    No, 05-11-00716-CR

                        JEREMY DEWAYNE LACOUR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F09-73244-U

                             MEMORANDUM OPINION

                      Before Justices Lang-Miers, Murphy, and Fillmore
                                 Opinion by Justice Fillmore

       Jeremy Dewayne Lacour waived a jury and pleaded nob contendere to aggravated sexual

assault of a child younger than fourteen years. See Thx. PENAL CODE ANN. § 22.02 1(a)(B) (West

Supp. 2012).   The trial court assessed punishment at twenty-five years’ imprisonment and a

$2,000 fine. On appeal, Lacour’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. ca1fornia,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex.
Crim, App. [Panel Opi 1978). Counsel delivered a          copy   of the brief to Lacour, We advised

Lacour of his right to file a pro se response, hut he did not file a pro se response.

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex, Crim, App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’s judgment.




                                                        ROBERT M. FILLMORE
                                                        JUSTICE


Do Not Publish
TEx. R. APp, P.47

1 107 16F.U05




                                                  -2-
                               Qrourt of ppeat
                       fifth itritt of exa at atta
                                     JUDGMENT

JEREMY DEWAYNE LACOUR,                          Appeal from the 29 1st Judicial District
Appellant                                       Court of Dallas County, Texas (Tr,CLNo.
                                                FO973244U).
No, O51 LOO716CR                                Opinion delivered by Justice Fillmore,
                                                Justices LangMiers and Murphy
THE STATE OF TEXAS, Appellee                    participating.


     Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



     Judgment entered February 27, 2013.




                                                       ROBERT M. FILLMORE
                                                       JUSTICE